Citation Nr: 1139737	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  10-01 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a left knee disability.  

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 

5.  Entitlement to service connection for a low back disability, to include as secondary to a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1965 to March 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In January 2011, the Board remanded the case to allow for the scheduling of a hearing before the Board at the RO.  The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in June 2011.  A transcript of the hearing is of record.  The case has now returned to the Board for further appellate action.

The reopened claims of entitlement to service connection for a left knee disability and an acquired psychiatric disorder, as well as the claim for service connection for a low back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claims for entitlement to service connection for a left knee disability and PTSD were initially denied in an unappealed January 2003 rating decision.  
2.  The evidence received since the January 2003 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  New and material evidence has been received to reopen service connection for PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims for entitlement to service connection for a left knee disability and PTSD were initially denied in a January 2003 rating decision.  The RO found that the Veteran's left knee condition pre-existed service and was not aggravated therein.  With respect to the claimed PTSD, the RO noted that the Veteran had not reported any in-service stressors in support of his claim and there was no evidence that PTSD was incurred due to active service.  The Veteran did not appeal the January 2003 denial of the claims and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence received since the January 2003 denial of the claims includes statements and medical opinions from the Veteran's physicians indicating that he incurred a left knee disability during service that was not present prior to his enlistment.  In addition, the Veteran has reported several in-service stressors to account for his PTSD.  This medical and lay evidence is new as it was not previously considered and is also material as it relates to a previously unestablished fact in both claims-the presence of a nexus between the current claimed disability and incidents or injuries during service.  Thus, new and material evidence has been received and reopening of the claims for entitlement to service connection for a low back disability and PTSD is warranted.  

Given the favorable nature of the Board's decision to reopen the claims, the Board concludes that further discussion of these new and material claims-with respect to VA's duties to notify and assist the claimant pursuant to the Veterans Claims Assistance Act of 2000 (VCAA)-is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for a left knee disability is granted. 

New and material evidence having been received, reopening of the claim for entitlement to service connection for PTSD is granted.  



REMAND

The Board finds that additional development is necessary before a final decision can be rendered in this case.  In an October 2010 statement, the Veteran reported that he was granted disability benefits from the Social Security Administration (SSA) in June 1990 due to chronic pain associated with his claimed left knee and low back disabilities.  The record does not reflect that efforts have been made to obtain medical documentation from SSA pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  Therefore, upon remand, records from the SSA should be obtained and associated with the claims file. 

Additionally, the record indicates that the Veteran was hospitalized for psychiatric treatment on several occasions in the 1990s.  The Veteran has not identified the facilities where he was hospitalized, nor has he been asked to execute medical releases to allow for VA to obtain records associated with these hospitalizations.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran should be contacted and asked to authorize VA to obtain records from all facilities where he was hospitalized for psychiatric symptoms.  

The Veteran has also recently provided additional information regarding his claimed in-service PTSD stressors.  The Veteran has consistently reported the occurrence of several stressful events during service, including witnessing the severe burning of a fellow soldier and the death of several pilots in multiple aircraft crashes.  Previous attempts to verify these stressors were unsuccessful.  However, in October and December 2010 statements, the Veteran provided additional information regarding his stressors including full names and dates that could be used to verify their occurrence.  Based on this new information, efforts should be made to verify the Veteran's reported stressors.  

The Board also finds that a VA examination is necessary to determine the nature and etiology of any current psychiatric disorders, to include PTSD.  The Veteran's current VA list of active problems includes PTSD, however, during a December 2004 psychiatric assessment at the Fort Meade VA Medical Center (VAMC), the VA psychologist was unable to state that the Veteran met the full criteria for a diagnosis of PTSD.  The basis for the current VA diagnosis of PTSD is not clear from the record, and treatment records from the Veteran's private psychiatric provider do not note a diagnosis of PTSD.  Rather, the Veteran was diagnosed with a conversion disorder, dissociative identity disorder, and major depressive disorder.  In February 2001, the private doctor only noted the presence of PTSD stressors, but did not diagnose the condition.  Accordingly, a VA examination is necessary to determine the specific nature of any current psychiatric disorders. 

Finally, the Veteran has not received notice that complies with the provisions of the VCAA.  With respect to the claim for service connection for a low back disability, he has not been provided notice regarding the evidence necessary to establish service connection on a secondary basis.  Regarding the claim for PTSD, VA has a heightened burden of notification when the Veteran claims service connection for PTSD based upon personal assault.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  During the June 2011 hearing, the Veteran testified that he was physically assaulted by a fellow soldier and threatened with additional assaults if he reported incidents of violence against other individuals.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  In this case, although the Veteran was sent a March 2006 letter that provided examples of evidence that would substantiate his claim, the letter did not inform the Veteran that evidence of behavior changes may constitute credible supporting evidence of his claimed stressors.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) including notice regarding service connection for a low back disability as secondary to a left knee disability.  

2.  Send the Veteran notice informing him that he may submit alternative forms of evidence, other than service records, to corroborate his account of an in-service assault and suggest potential sources for such evidence. The letter should also notify him that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute credible supporting evidence of the stressor.

3.  The Veteran should be provided medical release forms and specifically requested to execute them to authorize VA to obtain medical treatment records from any private facilities where he has been hospitalized for psychiatric treatment.

4.  Obtain records of treatment from the identified private facilities.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

5.  SSA should be contacted, and all medical records associated with the grant of disability benefits should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

6.  Ensure that all available records from the Omaha, Fort Meade, and Hot Springs VAMCs are associated with the claims file.  
7.  Attempt to verify the Veteran's reported stressors based on the information provided in the October 2010 and December 2010 statements.  Corroboration of the stressors should be attempted through any available means, including the U.S. Army and Joint Services Records Research Center (JSRRC).  

8.  Schedule the Veteran for an appropriate VA examination to assess the current nature and etiology of any acquired psychiatric disorders.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review.

The examiner must confirm the existence of any acquired psychiatric disorders, making specific findings regarding the existence of PTSD and any depressive and anxiety disorders.

The examiner should then determine whether it is at least as likely as not (50 percent or better probability) that any currently diagnosed psychiatric disorders are etiologically related to any incident of the Veteran's active duty service.  A full rationale for all medical opinions must be provided. 

9.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC), before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


